Title: From George Washington to James McHenry, 4 June 1796
From: Washington, George
To: McHenry, James


        
          Dr Sir,
          
            Saturday ½ past 12 [4 June 1796]
          
        
        If it is not too late for Fenno’s Paper of this Afternoon, an extract from Chapins letter, respecting the removal of the artillery, Stores &ca from Niagara, to the other side of the River (British

side) might afford pleasing information. I presume there can be no doubt of its authenticity. Yrs always
        
          Go: W——n
        
      